Title: Court of Inquiry, 4–8 May 1758
From: Stephen, Adam
To: 



[Winchester, c.4–8 May 1758]

The Reasons given by Capt. Robt McKenzie and Ensign Woodford for acquainting Capt. Thomas Waggener that they would not Rank with Lieut. Peter Steenbergen of the Virginia Regiment under the Command of George Washington Esqr. In Presence of

               
                  Lieut. Colo.
                  Stephen
               
               
                  Lieutenants
                  Stewart
               
               
                  
                  Campbell
               
               
                  
                  Buckner
               
               
                  
                  Hubbard
               
               
                  
                  Smith
               
               
                  
                  Roy
               
               
                  Ensign
                  Duncanson
               
            
Ensign Woodford assigns the following Reasons for Refusing to Rank with Lieutenant Steenbergen.
1st That Lieutenant Steenbergen had in his hands a Sum of Money belonging to one Sullivan, who was indebted on Bond to Andrew Byerly. Upon Byerly’s applying to Mr Steenbergen for the money he Refus’d to pay it unless he would make him an acknoledgement of forty shillings, which he accordingly was obliged to do before he could get the Money out of Mr Steenbergens hands, which occasion’d a Report to be spred among the Country People much to the disadvantage of the Officers in General.
2d That he has keep’t a Suttleing Shop ever since he commanded at Powers’s Mill, and deliver’d Rum in small quantitys at the Rate of 10/ pr Gallon.
3d That he has acted as a Deputy Commissary under the Contractor, which has interfier’d with his Duty as an Officer, and subjected him to many Insults from the Country People, inconsistant with the Character of an Officer.

4th When he was taxed with these Actions as being below the Dignity of an Officer, he made answer that he made more money by so doing than by his Commission, & that he would take the first opportunity of throwing it up, and make application to be a Commissary.
Capt. McKenzie’s Reason for not Ranking with Lieut. Steenbergen, owing to the above Accounts given to him by Capt. Waggener Ensign Woodford &c. and being a Witness to some particulars not mention’d.
The Gentlemen appointed have duly attended to the Weight of the above Reasons; and considered the Tenor of Lieut. Steenbergen’s behaviour since he has been in the Regiment. & Are of oppinion that the Officers of the Corp have sufficient Reason to deney Ranking with him.

Adam Stephen

